Citation Nr: 0720834	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened and denied the 
veteran's claim for service connection for hearing loss.  The 
Regional Office (RO) received a notice of disagreement in 
March 2006.  A statement of the case (SOC), issued in July 
2006, stated the veteran reopened his claim for service 
connection for hearing loss, though this issue was never 
formally adjudicated, and denied his claim.  A substantive 
appeal was received in July 2006.

The veteran's May 2007 motion to advance his case on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  A September 1965 rating decision which denied the 
veteran's claim of entitlement to service connection for 
hearing loss was not appealed and became final.

2.  A November 2005 VA examination and an August 2005 private 
medical record both disclose that the veteran has a current 
hearing loss, and thus provide evidence relating to an 
unestablished fact necessary to substantiate the claim.

3.  There is no demonstrated evidence of hearing loss in 
service or in the presumptive period following discharge from 
service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current hearing loss is 
related to service.



CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for hearing loss has been 
presented and the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Hearing loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his current hearing loss was caused by 
noise exposure as a gunner's mate in the Navy during World 
War II.  His claim for service connection for hearing loss 
was previously denied by the RO in September 1965.  The 
veteran was notified of the decision and the decision became 
final under 38 U.S.C.A. § 7104 (2002) and 38 C.F.R. § 20.1103 
(2006).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Upon receipt of 
a complete or substantially complete application for benefits 
and prior to an initial unfavorable decision on a claim by an 
agency of original jurisdiction, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and (4) must ask the veteran to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
38 U.S.C.A. § 5103(a), Pelegrini v. Principi, 18 Vet. App. 
112, 119, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159(b) (2006).  

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
his claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here the Board has granted the veteran's request to reopen 
the claim for bilateral hearing loss, and no further 
discussion of the VCAA is required under the Kent standard is 
required. 

As to the reopened claim for service connection for bilateral 
hearing loss, the Board finds that the content requirements 
of a duty to assist notice have been fully satisfied.  The 
letter from the RO dated in August 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
specifically advised the veteran that VA would attempt to get 
evidence from private doctors and also asked the veteran to 
give VA enough information to help VA retrieve such evidence.  
The veteran mentioned that he saw doctors for complaints 
associated with hearing loss in the 1980s but did not provide 
further information.  In addition, the letter adequately told 
the veteran to submit any additional evidence that he had in 
his possession.  The veteran was also advised in July 2006 
regarding the assignment of ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination in November 2005.   The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

1.  New and Material Evidence to Reopen the Claim

The veteran now seeks to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  A claim that 
has been denied, and not appealed, will not be reopened.  38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's previous claim was denied because no evidence 
of defective hearing was submitted.  The August 2005 private 
medical report and the November 2005 VA examination are 
therefore "new" evidence.  Both the private medical evidence 
and the VA examination are "material" evidence, since both 
show the veteran suffers from a current disability, and 
therefore relate to a previously unestablished fact necessary 
to substantiate the claim.  New and material evidence having 
been submitted, the claim for service connection for hearing 
loss is consequently reopened.

After finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In this 
case, the RO already adjudicated the issue of service 
connection on the merits in the SOC, in which it treated the 
veteran's claim as reopened.  There can be no prejudice in 
the Board considering that same issue now.

2.  Entitlement to Service Connection for Hearing Loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In 
order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997). 

The service medical records do not show loss of hearing 
during service.  The service separation examination reflects 
that the veteran's hearing was normal, as measured by the 
whisper test in March 1946.  Although the veteran alleges he 
sought treatment for hearing related complaints in service, 
the records do not confirm this.  The records do show that he 
entered and exited service with a diagnosis of chronic otitis 
media, but hearing loss was not shown to be associated with 
those findings.  

The earliest records of diagnosis and treatment for hearing 
loss are in August 2005, some fifty years after the veteran's 
service discharge.  In November 2005, the veteran told the VA 
examiner that he first noted hearing loss in the 1970s, and 
it became problematic in 1985.  The veteran does not inform 
VA of any post-service records prior to August 2005 that are 
relevant to his claim.  The evidence fails to establish that 
the veteran developed hearing loss within one year following 
discharge, the presumption period under 38 C.F.R. § 3.307.  
There is no evidence that the hearing loss was chronic or 
continuous following service.  

Private medical evidence dated August 2005 shows current 
hearing loss and the private medical provider notes that the 
veteran has provided a history of severe noise exposure 
during service.  However, the provider does not opine that 
severe noise exposure during service caused the veteran's 
current hearing loss.  For this reason, the private medical 
evidence is, at best, neither favorable nor unfavorable to 
the veteran's claim.  The private medical evidence does not 
support the veteran's claim except to the extent that it 
shows the veteran has current hearing loss.

A VA examination was conducted in November 2005 to address 
the question of whether the veteran's hearing loss is related 
to service.  The veteran told the examiner he was exposed to 
40mm gunfire and gunfire from large guns without hearing 
protection while in service, and denied any recreational and 
occupational noise exposure.  The examiner discussed the 
veteran's statement that he was told that he had a hearing 
loss at discharge.  The examiner reviewed the service medical 
records and noted that complaints of hearing loss were absent 
from medical records from discharge.  The examiner opined 
that hearing loss was not caused by or the result of military 
noise exposure.  Given the fact that the examiner reviewed 
the claim file, examined the veteran, and provided a reasoned 
opinion, the Board finds this evidence unfavorable to the 
veteran.  

The veteran contends that he was told he had hearing loss at 
discharge.  He also contends that his current hearing loss is 
the result of noise exposure in service.  These contentions 
are the only evidence which supports his claim of hearing 
loss.  He points out that he had problems in the 1960s as 
evidenced by the fact that he filed a claim for benefits 
during that decade.  The veteran is certainly qualified to 
testify as to his own symptoms.  Here, he stated he first 
noted hearing loss many years after service.  The Board 
assumes the credibility of this statement.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  While the 
veteran is competent to explain when he noticed hearing loss, 
he is not competent to provide an opinion as to the cause of 
hearing loss.  Opinions as to diagnosis and causation are the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The claim fails because it lacks evidence of a medical nexus 
connecting the events in service (acoustic trauma reported by 
the veteran) and his current hearing loss.  The criteria for 
service connection for hearing loss have not been met. 
Caluza, supra.  The evidence is not in equipoise, so the 
provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt 
are not applicable.  The claim of service connection for 
bilateral hearing loss is denied.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for hearing loss, 
the claim is reopened; the appeal is granted to this extent 
only.

The appeal for service connection of bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


